Title: To Thomas Jefferson from Volney, 7 May 1804
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


          
            Monsieur le president
            paris 7 Mai 1804
          
          j’eûs l’honneur en 9bre dernier de Vous adresser au Sortir de la presse un Exemplaire in 4o de Mon tableau du climat et du Sol des Etats-unis. Mr Lee a qui je l’envoyai à Bordeaux m’a dit, à mon passage par cette Ville, en fevrier, qu’il n’avait pu Vous l’expedier que tard, ainsi que Ma lettre en remerciement de la Votre du 16 fevrier 1803, et du Volume de transactions qui l’accompagnait: aujourdhui que Mr Livingston me propose une occasion directe et sûre pour Washington; je M’empresse d’en profiter pour vous envoyer une Seconde copie in 4o, afin qu’elle supplée à la premiere, au cas où elle ne vous serait point parvenue; et que si vous L’avez reçue, je vous prie de disposer de celle ci en faveur de la Bibliotheque du congrès. Mr Fulton parti depuis peu pour Boston vous adressera une lettre dont il s’est chargé et qui sera un commentaire de celleci: Nos papiers publics Vous apprendront Nos grandes nouvelles théâtrales, en attendant celles d’angleterre qui, je pense, finiront par être d’un genre plus tragîque. nous sommes aux grandes scenes de L’histoire—quoique ma part n’y soit pas mauvaise, j’aimerais autant être de l’expedition de Vos Voyageurs à L’ouest; quel dommage que Votre climat ne Vaille pas celui de monterey, ou de mexico ou de Caracas! Mais Vous avez procuré, vous procurerez encore tant d’indemnités à Votre pays qu’il faut bien par justice qu’il lui manque quelque chose. à moi, il me manque aussi de Vous assurer de Vive Voix de tout mon attachement et de tout Mon respect
          
            Volney
          
          
          Editors’ Translation
          
            
              Mr. President,
              Paris, 7 May 1804
            
            In November I had the honor of sending you a quarto copy of my Tableau du climat et du sol des États-Unis as soon as it was published. Mr. Lee, to whom I sent it in Bordeaux, told me when I visited the city that he had not been able to send it to you until late, along with my letter thanking you for yours of 16 [i.e. 6] Feb. 1803 and the volume of Transactions that accompanied it. Today, Mr. Livingston offered me safe, direct communication with Washington. I hasten to take advantage of it to send you a second quarto copy, in case the first one did not reach you. If this is a duplicate, please give it to the Library of Congress.
            Mr. Fulton, who recently left for Boston, will send you the letter that I entrusted to him, which provides commentary on this one. Our newspapers will inform you about our dramas, while we await England’s. I think hers will end up being of a more tragic genre. We are on the vast stage of history, and although my own role is not bad, I would just as soon be part of the expedition of your travelers to the west. What a shame that your climate is not as good as that of Monterrey, Mexico City, or Caracas! But you have procured and will continue to procure so many advantages for your country that it is only fair for it to lack something.
            What I lack is the ability to assure you in person of my fidelity and respect.
            
              Volney
            
          
        